DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash (US 6,939,239).
Regarding claim 1, Ash discloses a flagstick and ball retrieval device (see Figures 14-15), comprising: an elongated flagstick having a top end and a bottom end (12); a ferrule that is positioned along the bottom end of the flagstick (16); and a ball retrieval (200) device that is in communication with the elongated flagstick (16), wherein each of the ferrule and the ball retrieval device are configured to be positioned within a golf course cup located on a playing surface of a golf course (see column 6 lines 34-48).
Regarding the intended use set forth in the preamble (that the device is a flagstick and ball retrieval device), the training device is capable of being used as a ball retrieval device if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 

Regarding claims 2-3, clamp 215 is considered as a connector and as shown in Figures 14-15, the ball retrieval device (202,214) is removably secured onto the connector 215. 
Regarding claim 5, as shown in Figures 14-15 the connector (clamp 215) has a central opening that accommodates flagstick (12). The center circular structure of the band claim 215 is considered as the main body of the connector and the two ends of the clamps that extend out from the central section in perpendicular position to accommodate the fastener element of the clamp are considered as a pair of locking tabs since the fastening screw element that inherently exist on a clamp element is used to connect the end sections of the connector to be fastened together.
Regarding claims 6 and 8, as shown in Figures 14-15, the ball retrieval device (200) includes a generally circular-shaped frame member having a central aperture (see the circular shape of element 200 and the center hole (212) in top view as shown in Figure 14) and an outside edge (218).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 11, Ash discloses a golf course cup having a continuous side wall (29), an open top end (the top end of the golf hole 29), a closed bottom end (the bottom end of the flagpole hole 29), and a central opening for engaging the ferrule (214).


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priegel (US 7,455,594).

Regarding claim 1, Priegel discloses a flagstick and ball retrieval device (see Figure 1), comprising: an elongated flagstick having a top end and a bottom end (11); a ferrule that is positioned along the bottom end of the flagstick (30); and a ball retrieval (8) device that is in communication with the elongated flagstick (11), wherein each of the ferrule and the ball retrieval device are configured to be positioned within a golf course cup located on a playing surface of a golf course (see column 2 lines 26-30).
Regarding the intended use set forth in the preamble (that the device is a flagstick and ball retrieval device), the training device clearly retrieves golf balls that are inserted into it. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 

Regarding claim 2, coupling member (50) is considered as a connector as recited.

Regarding claim 3, as shown in Figures 2-3, the ball retrieval device is removably secured on the connector (50) by fastening means 69, 70 and 80.

Regarding claim 4, in column 3 lines 24-29 it is disclosed that the connector (50) and the ball retrieval device (8) could be connected with different fastening means including adhesive and glue. This indicates that the ball retrieval device (8) could be permanently secured onto the connector (50).

Regarding claim 5, as shown in Figure 1, the connector (50) has a central opening (52) for engaging the flagstick.

Regarding claim 6, as shown in Figure 1, the ball retrieval device (8) has tube liner element (12) that is circular-shaped frame member and it has a receiving hole (18) that is a central aperture. The top and bottom edges of element (12) can be considered as outside edges.

Regarding claim 7, as shown in Figures 2-3, the body of the connector (50) is removably positioned within the central aperture (18) of the ball retrieval device (it is removably connected by fastening means 69, 70 and 80).

Regarding claim 11, assembly (8) when positioned in a ground can be considered as having a continuous side wall (12), an open top end (13), closed bottom end (the ground surface on which the device rests on, and a central opening (18) for engaging the ferrule (30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priegel in view of Porter (US Patent No. 6,767,289).
Priegel discloses the invention as recited above and it also teaches that the connector and the ball retrieval device could be fastened in any fastening method to secure the two elements could be used (see column 3, lines 24-29). Priegel does not explicitly disclose the use of locking tabs, channel, an slots as recited but these features in fastening to elements together in the golf art is not a new concept and Porter is one example of reference that teaches the concepts recited (as shown in Figures 11-13 including elements 22, 23, 24 of Porter can be regarding as meeting the recited features). Since Priegel teaches that any fastening means could be used and the concept of the recited fastening means is reasonably taught by the Porter reference, it would have been obvious to one of ordinary skill in the art to substitute the fastening means of Priegel with the fastening means of Porter to use a known alternative fastening means.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cardone (US 10,500,456) can be used to reject claims 1 and 11 under 102 as discussed below:
Cardone discloses a flagstick and ball retrieval device (see Figures 4-8), comprising: an elongated flagstick having a top end and a bottom end (10); a ferrule that is positioned along the bottom end of the flagstick (22); and a ball retrieval (6) device that is in communication with the elongated flagstick (see Figures 4-8), wherein each of the ferrule and the ball retrieval device are configured to be positioned within a golf course cup located on a playing surface of a golf course (see Figures 4-5). Cardone discloses a golf course cup having a continuous side wall (for example, as shown in Figure 5, the hole in which element 100 and ball are positioned has a continuous side wall), an open top end (the top end of the golf hole as shown in Figure 5), a closed bottom end (the bottom end of the flagpole hole), and a central opening (4) for engaging the ferrule (22).
Burke (US Patent Application Publication No. 2020/0398117 to Burke discloses a  flagstick (10), ball retrieval device (12), ferrule (26).
Kip (US Patent No. 1,829,283) discloses a  flagstick (4), ball retrieval device (3), ferrule (11).
Priegel (US Patent Publication No. 2008/0171609) discloses a  flagstick (20080171609), ball retrieval device (10).
Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711